Citation Nr: 0801663	
Decision Date: 01/15/08    Archive Date: 01/29/08

DOCKET NO.  04-08 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York



THE ISSUE

Entitlement to service connection for a skin disorder, 
claimed as solar keratosis.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel





INTRODUCTION

The veteran served on active duty from January 1946 to 
October 1949 and from January 1951 to November 1952.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision 
issued by the RO.  

The Board remanded this matter back to the RO in April 2006 
for further development of the record.  

Pursuant to a March 2006 motion and the Board's granting 
thereof, this case has been advanced on the Board's docket 
under 38 U.S.C.A. § 7107 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 20.900(c) (2007).  



FINDING OF FACT

The currently demonstrated skin growths and residuals of 
lesions due to actinic keratoses, squamous cell carcinoma and 
basal cell carcinoma of the hands, arms and face are shown as 
likely as not to be due to sun exposure during the veteran's 
period of active service.  



CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, his 
skin disability manifested by growths and the residuals of 
lesions due to actinic keratoses, squamous cell carcinoma and 
basal cell carcinoma of the hands, arms and face is due to 
disease or injury that was incurred in service.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.159, 3.303 (2007).  



REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  The regulations implementing the 
VCAA provisions have since been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

The Board has considered this new legislation with regard to 
the matter on appeal.  Given the favorable action taken 
hereinbelow, no further assistance in developing the facts 
pertinent to this limited matter is required at this time.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

The Board has reviewed the veteran's service medical records 
and found no notations indicating complaints, treatment or 
diagnosis of a skin condition.  Subsequent to service, 
private medical and VA treatment records are replete with 
reference to treatment and diagnosis for skin growths, 
including solar keratosis, actinic keratosis, squamous cell 
carcinoma and basal cell carcinoma.  

In the May 2002 VA examination, the veteran reported having a 
15 year history of solar keratosis.  An examination confirmed 
the veteran had solar keratosis that affected mainly the 
dorsal surface of his hand.  

In May 2007, the veteran underwent another VA skin 
examination.  The examiner reviewed the claims file, assessed 
the claimed skin disability, noted the veteran's reported 
military sun exposure, and confirmed veteran's skin 
disability manifested by actinic keratosis, squamous cell 
carcinoma and basal cell carcinoma.  The examination noted 
multiple areas of hyperkeratotic skin lesions on his hands, 
arms and face.  

The examiner opined that, after review of the claims file, it 
was likely as not the skin disability was due to the 
veteran's period of active service.  In this regard, the 
examiner added that the veteran reported being constantly 
sunburned during his active service.  

While not competent to render a diagnosis or a competent 
opinion as to medical causation, the veteran is certainly 
competent to report symptoms, such as being sun burned, 
capable of lay observation.  

Accordingly, his lay statements to this extent constitute 
competent evidence and presents probative value as to the 
matter of the onset of the veteran's symptoms.  See Layno v. 
Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to 
report that on which he or she has personal knowledge); see 
also Espiritu v. Derwinski, 2 Vet. App. 482 (1992) (a veteran 
is not competent to offer opinions on medical diagnosis or 
causation).  

The VA examiner based the favorable medical opinion on a 
review of the veteran's claims file and this examiner is 
certainly competent to make a medical determination that the 
veteran's disorder was first manifest prior to the time when 
it was first diagnosed.  See also 38 C.F.R. § 3.303(d).  

Moreover, the Board may only consider independent medical 
evidence to support its findings and may not provide its own 
medical judgment in the guise of a Board opinion.  Colvin v. 
Derwinski, 1Vet. App. 171, 175 (1990).  In this regard, the 
Board notes there is no competent medical evidence of record 
directly contradicting the VA's examiner opinion.  

Overall, the evidence is in relative equipoise in showing 
that the veteran's current skin disability is as likely as 
not due to sun exposure during his period of active service.  
By extending the benefit of the doubt to the veteran, service 
connection for the skin growths and residuals of actinic 
keratoses, squamous cell carcinoma and basal cell carcinoma 
of the hands, arms and face is warranted.  See 38 C.F.R. 
§ 3.303(d).    



ORDER

Service connection for a skin disability manifested by growth 
and lesion residuals due to actinic keratoses, squamous cell 
carcinoma and basal cell carcinoma of the hands, arms and 
face is granted.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


